Tanger Factory Outlet Centers, Inc. Supplemental Operating and Financial Data March 31, 1 Notice For a more detailed discussion of the factors that affect our operating results, interested parties should review the Tanger Factory Outlet Centers, Inc. Annual Report on Form 10-K for the fiscal year ended December 31, 2007. This Supplemental Operating and Financial Data is not an offer to sell or a solicitation to buy any securities of the Company.Any offers to sell or solicitations to buy any securities of the Company shall be made only by means of a prospectus. 2 Table of Contents Section Portfolio Data: Geographic Diversification 4 Property Summary – Occupancy at End of Each Period Shown (1) 5 Portfolio Occupancy at the End of Each Period (1) 6 Major Tenants (1) 7 Lease Expirations as of March 31, 2008 8 Leasing Activity (1) 9 Financial Data: Consolidated Balance Sheets 10 Consolidated Statements of Operations 11 FFO and FAD Analysis 12 Unconsolidated Joint Venture Information 13 Debt Outstanding Summary 17 Senior Unsecured Notes Financial Covenants 17 Future Scheduled Principal Payments 18 Investor Information 19 3 Geographic Diversification As of March 31, 2008 State # of Centers GLA % of GLA South Carolina 3 1,171,826 14% Georgia 3 826,643 10% New York 1 729,315 9% Texas 2 620,310 7% Delaware 1 568,926 7% Alabama 1 557,215 7% Michigan 2 436,751 5% Tennessee 1 419,038 5% Missouri 1 302,992 4% Utah 1 300,891 4% Connecticut 1 291,051 3% Louisiana 1 282,326 3% Iowa 1 277,230 3% Oregon 1 270,280 3% Illinois 1 256,514 3% Pennsylvania 1 255,152 3% New Hampshire 1 245,563 3% Florida 1 198,950 2% North Carolina 2 186,413 2% California 1 152,800 2% Maine 2 84,313 1% Total (1) 29 8,434,499 100% (1) Excludes one 402,013 square foot center in Myrtle Beach, SC and one 264,929 square foot center in Wisconsin Dells, WI, of which Tanger owns 50% interest in through joint venture arrangements. 4 Property Summary – Occupancy at End of Each Period Shown Wholly-owned properties Location Total GLA 3/31/08 % Occupied 3/31/08 % Occupied 12/31/07 % Occupied 9/30/07 % Occupied 6/30/07 % Occupied 3/31/07 Riverhead, NY 729,315 94% 100% 98% 99% 97% Rehoboth, DE 568,926 97% 99% 98% 99% 98% Foley, AL 557,215 94% 97% 99% 98% 96% San Marcos, TX 442,510 96% 99% 99% 99% 98% Myrtle Beach Hwy 501, SC 426,417 94% 94% 96% 97% 94% Sevierville, TN 419,038 99% 100% 99% 99% 98% Hilton Head, SC 393,094 87% 89% 87% 88% 85% Charleston, SC 352,315 94% 95% 94% 93% 90% Commerce II, GA 347,025 98% 100% 98% 96% 94% Howell, MI 324,631 93% 100% 99% 99% 99% Branson, MO 302,992 93% 100% 100% 100% 98% Park City, UT 300,891 93% 100% 100% 100% 99% Locust Grove, GA 293,868 96% 99% 100% 95% 94% Westbrook, CT 291,051 98% 100% 99% 94% 93% Gonzales, LA 282,326 99% 100% 100% 100% 98% Williamsburg, IA 277,230 99% 99% 99% 98% 95% Lincoln City, OR 270,280 98% 100% 99% 96% 99% Tuscola, IL 256,514 84% 80% 77% 72% 69% Lancaster, PA 255,152 100% 100% 100% 99% 99% Tilton, NH 245,563 100% 100% 100% 99% 96% Fort Myers, FL 198,950 98% 94% 96% 96% 97% Commerce I, GA 185,750 76% 91% 90% 90% 90% Terrell, TX 177,800 100% 100% 100% 100% 98% Barstow, CA 152,800 100% 97% 100% 100% 100% West Branch, MI 112,120 100% 100% 100% 100% 87% Blowing Rock, NC 104,235 98% 100% 98% 99% 97% Nags Head, NC 82,178 100% 100% 100% 100% 100% Kittery I, ME 59,694 100% 100% 95% 100% 100% Kittery II, ME 24,619 94% 94% 94% 94% 94% Boaz, AL n/a n/a n/a 98% 96% 92% Total 8,434,499 95% 98% 97% (1) 97% (1) 95% (1) Unconsolidated joint ventures Myrtle Beach Hwy 17, SC 402,013 100% 100% 99% 100% 98% Wisconsin Dells, WI 264,929 100% 100% 100% 100% 100% (1) Excludes the occupancy rate at our Charleston, South Carolina center which opened during the third quarter of 2006 and had not yet stabilized. 5 Portfolio
